Exhibit 10.1

 

 

RETIREMENT AND CONSULTING AGREEMENT

THIS AGREEMENT is made as of January 25, 2010, by and between Williams-Sonoma,
Inc., a California corporation (the “Company”), and Howard Lester (the
“Executive”).

WHEREAS, Executive presently serves as the Company’s Chairman and Chief
Executive Officer;

WHEREAS, the Company and Executive desire to set forth the terms and conditions
of Executive’s proposed retirement and succession planning; and

WHEREAS, Executive has agreed to provide services to assist in the transition to
a new Chief Executive Officer and to continue to be available to advise and
consult as requested by the Company.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the Company and Executive agree as follows:

1.    Executive’s Retirement.

(a)    Executive agrees to remain employed as the Company’s Chairman and Chief
Executive Officer until the date of the Company’s 2010 annual shareholders’
meeting, presently expected to be May 26, 2010 (the “Retirement Date”).
Effective as of the Retirement Date, Executive shall be deemed to have resigned
his employment and all other positions with the Company and to have resigned
from the Company’s Board of Directors (the “Board”).

(b)    From the Retirement Date through the end of the Consulting Period (as
defined below), Executive shall serve as a consultant to the Company on the
terms set forth in this Agreement.

(c)    Following the Retirement Date, Executive shall have the title of Chairman
Emeritus.

(d)    Notwithstanding the foregoing, nothing in this Agreement changes the “at
will” nature of Executive’s employment with the Company prior to the Retirement
Date.

2.    Compensation Through Retirement Date. If Executive remains employed
through the Retirement Date, Executive shall receive the following compensation
through his Retirement Date:

(a)    Executive shall continue to be eligible to receive the employee benefits
he currently receives, except as provided in Section 2(b).



--------------------------------------------------------------------------------

(b)    Executive’s current base salary shall not change. Executive shall receive
his bonus under the Company’s Bonus Plan for fiscal 2009 in the ordinary course.
Executive shall not receive any bonus for fiscal 2010.

3.    Retirement from Service. In connection with Executive’s retirement on the
Retirement Date and, with respect to any of the following compensation and
benefits to which Executive is not currently entitled or that are not required
by law, subject to Executive signing and letting become effective a general
release of claims in the form attached hereto as Exhibit A (the “Release”)
within the period of time specified therein:

(a)    On the Retirement Date, the Company shall pay Executive his unpaid base
salary through the Retirement Date plus any accrued and unused vacation pay and
floating holidays. The Company shall reimburse Executive for his business
expenses incurred prior to the Retirement Date in accordance with Company
policies.

(b)    On the Retirement Date, Executive’s participation in any Company employee
benefit plans or programs (including without limitation any matching
contributions under the Company’s 401(k) plan, life insurance premium programs
and other medical programs and any car allowance or other personal benefits and
perquisites) shall cease, except as otherwise expressly provided in this
Agreement or in the applicable Company plan. For the avoidance of doubt,
Executive shall not be eligible for severance benefits under any Company plan.

(c)    Nothing herein shall amend the Pre-2005 Executive Deferral Plan, and any
amounts thereunder shall be paid to Executive at the time and on the terms set
forth in such plan.

(d)    During his lifetime, Executive shall continue to receive employee
discount privileges on the terms of the Company’s employee discount policy.

(e)    Within 30 days following the Retirement Date, the Company shall pay to
Executive a lump sum amount of $175,000, less applicable tax withholding,
representing the estimated costs of post-retirement health coverage through
December 2012.

(f)    The Aircraft Lease Agreement between WHL Management LLC and the Company
(the “Aircraft Agreement”) shall, notwithstanding Section 15 thereof, continue
through May 16, 2011 (the “Lease Expiration Date”) on its existing monthly
terms. Executive shall cause WHL Management LLC to give the Company the option
to purchase the Aircraft (as defined in the Aircraft Agreement) on the Lease
Expiration Date for $32 million, and the Company (upon approval by the Board)
shall give WHL Management LLC written notice of its intent to exercise or not
exercise such option prior to December 1, 2010.

(g)    Attached hereto as Exhibit B is a list of Executive’s stock options and
stock-settled stock appreciation rights (together the “Stock Rights”) and
restricted stock units (“RSUs”) outstanding on the date hereof (the Stock Rights
and RSUs collectively

 

2



--------------------------------------------------------------------------------

being referred to as the “Existing Equity Awards”). Executive represents that
Exhibit B is a correct and complete list of his Existing Equity Awards on the
date of this Agreement. No changes shall be made to the terms of the Existing
Equity Awards set forth in the applicable award agreement except as follows:

(i)    Any unvested Stock Rights shall become fully vested and exercisable on
the Retirement Date, and the RSUs granted on October 28, 2008 shall become fully
vested and settled on the Retirement Date. For the avoidance of doubt, each of
the New Equity Grant (as defined below) and the LTP Grant (as defined on Exhibit
B) shall not accelerate but shall continue to vest on the schedule set forth in
the applicable award agreement.

(ii)    The exercise period of any Stock Right is not being amended. For the
avoidance of doubt, Executive understands that any Stock Rights shall terminate,
to the extent not exercised, no later than the date following the Retirement
Date (which is generally 90 days) as is specified in the applicable award
agreement – that is, the Retirement Date is the date of termination of
employment under the agreements pertaining to the Stock Rights, to the extent
such Stock Rights remain outstanding pursuant to their terms as of the
Retirement Date.

(h)    Executive agrees to cooperate with the Company in connection with any
litigation, whether pending as of the Retirement Date or future litigation, as
reasonably requested by the Company. Following the Consulting Period, the
Company will reimburse Executive for reasonable expenses incurred by him in
connection with providing such assistance, within 30 days of the submission of
the appropriate documentation to the Company.

4.    Compensation During Consulting Period. Subject to Executive signing and
letting become effective the Release within the period of time specified
therein:

(a)    During the Consulting Period, the Company shall pay Executive an
annualized amount of $500,000 per year, payable in monthly installments for the
number of months the Consulting Period remains in effect but in no event beyond
December 31, 2012; provided that the first payment shall be made on the first
business day following the date that is six months after the Retirement Date
pursuant to Section 14(a) hereof.

(b)    The Company understands that Executive will no longer need office space
as of the Retirement Date; however, the Company shall provide Executive with
reasonable secretarial support from an employee of the Company during the
Consulting Period. The Company intends that such support shall be provided by
Executive’s current secretary for so long as she remains a Company employee.

(c)    Effective immediately prior to the Retirement Date, Executive shall be
granted a unit with respect to 125,000 shares of the Company’s common stock (the
“New Equity Grant”), with each unit representing the right to receive (i) one
share of Company

 

3



--------------------------------------------------------------------------------

common stock and (ii) the Fair Market Value on the vesting date of one share of
Company common stock. The New Equity Grant shall be evidenced by a separate
award agreement and, except as set forth herein, shall be subject to the
Company’s standard terms and conditions. If Executive successfully implements a
succession and transition plan by May 2010, performs effective consulting
services throughout the Consulting Period and complies in all material respects
with this Agreement, in each case as determined by the Board, then the New
Equity Grant will vest during the Consulting Period in the following
installments: 4,167 units on the last day of each month, starting June 30, 2010
through May 31, 2012; 3,570 units on the last day of each month, starting
June 30, 2012 and ending on November 30, 2012; and 3,572 Units on December 31,
2012; provided that vested shares and cash payments, as applicable, will be
delivered only on December 31 (or, if such date is not a business day, the
immediately preceding business day) of each year. Any unvested portion of the
New Equity Grant will be forfeited prior to the end of the Consulting Period in
the event of (i) a Change in Control, as defined below, in which the acquiror
does not assume this Agreement, (ii) Executive’s death or Disability (as defined
below) or (iii) termination by the Company of the Consulting Period pursuant to
Section 5(e) hereof as a result of Executive’s material breach of this
Agreement.

5.    Consulting Agreement.

(a)    From the Retirement Date through the earlier of (i) December 31, 2012,
(ii) the Company’s termination of the Consulting Period (subject to clause
(e) below) or (iii) Executive’s death or Disability (such applicable period, the
“Consulting Period”), Executive will provide consulting and advisory services
from time to time as may be reasonably requested by the Company’s Chief
Executive Officer (with the prior approval of the Company’s non-executive
Chairman of the Board; provided that Executive shall be entitled to rely on the
Chief Executive Officer’s authority with respect to any such request). Such
services may consist of any matters of concern to the Chief Executive Officer,
provided that the Company will take into consideration Executive’s other
business and personal commitments that may arise during the Consulting Period.
Such matters are expected to include, without limitation,

 

  •  

Participation in the ongoing review of the store real estate strategy;

 

  •  

Assistance in negotiations with major real estate lessors, such as Simon,
General Growth and Westfield;

 

  •  

Consulting on seasonal assortments, store design and seasonal layouts;

 

  •  

Commenting on the monthly financial performance;

 

  •  

Assistance in the outreach to selected major shareholders;

 

  •  

Upon request, participating in the mentoring of the executive team;

 

  •  

As Chairman Emeritus, serving as a cultural symbol within Williams-Sonoma and
the vendor community; and

 

4



--------------------------------------------------------------------------------

  •  

Advice and guidance to the Company’s non-executive Chairman.

Executive will perform such consulting services in a commercially reasonable
matter.

(b)    During the Consulting Period, Executive shall not be an employee of the
Company and shall not be entitled to receive any fringes, perquisites or
benefits from the Company except as expressly provided otherwise in this
Agreement.

(c)    During the Consulting Period, the Company shall pay or reimburse
Executive for reasonable out-of-pocket expenses incurred in connection with
Executive’s performance of the Consulting Services, upon presentation of written
documentation thereof in accordance with Company expense reimbursement policies.

(d)    During the Consulting Period, Executive agrees not to engage in, or carry
on, directly or through any representative or affiliate, either for itself or as
a member of a partnership or as a stockholder, investor, officer or director of
a corporation or as an employee, agent, associate, adviser or consultant to or
of any person, partnership, corporation or other entity, any business that is
competitive with a business that the Company is engaged in, or to the knowledge
of Executive contemplates being engaged in, as of the Retirement Date; provided
that nothing in this provision shall restrict Executive from Executive’s passive
ownership of up to 2% of a publicly traded stock in one or more public companies
engaged in a competing business. For the avoidance of doubt, any breach of this
clause (d) shall constitute a material breach of this Agreement.

(e)    In the event of Executive’s material breach of this Agreement, the
Company may terminate the Consulting Period if Executive has not cured such
breach within 15 days after the Company provides written notice to Executive of
such breach, and upon such termination, the Company shall have no further
obligations hereunder and any unvested portion of the New Equity Grant shall be
cancelled immediately.

(f)    In the event the Company terminates the Consulting Period prior to
December 31, 2012 (other than as a result of a material breach by Executive of
this Agreement, Executive’s death or Disability or a Change in Control where
this Agreement is not assumed by an acquiror), the Company shall continue to pay
any amounts due under Section 4 (and recognize any applicable continued vesting
of the New Equity Grant) through December 31, 2012.

6.    Covenants by Executive.

(a)    Executive agrees that he will not seek or accept a nomination to the
Board following Executive’s resignation from the Board on the Retirement Date.

(b)    During the Consulting Period, Executive agrees to continue to be bound by
the Company’s Corporate Code of Conduct as currently in effect. In the event of
any conflict or inconsistency between the terms of this Agreement and the terms
of the Company’s Corporate Code of Conduct, the terms of this Agreement shall
control.

 

5



--------------------------------------------------------------------------------

(c)    During the Consulting Period, Executive will not, directly or indirectly
recruit, solicit or induce, or attempt to induce, any employee, consultant or
vendor of the Company or its affiliates to terminate employment or any other
relationship with the Company or its applicable affiliate.

(d)    Executive agrees not to disclose any Confidential Information gained
during or as a result of his employment by or service to the Company.
“Confidential Information” means any information that is, or should reasonably
be understood to be, confidential or proprietary to the Company, including, but
not limited to all information, whether in written, oral, electronic, magnetic,
photographic or any other form, that relates to the Company’s: past, present and
future businesses, products, product specifications, designs, drawings,
concepts, samples, intellectual property, inventions, know-how, sources, costs,
pricing, technologies, customers, vendors, other business relationships,
business ideas and methods, distribution methods, inventories, manufacturing
processes, computer programs and systems, employees, employee salary
information, hiring practices, operations, marketing strategies and other
technical, business and financial information. Confidential Information also
includes the identity, capabilities and capacity of vendors and of former
vendors or others that were considered but rejected. Notwithstanding the
foregoing, Confidential Information shall not include information that: (i) has
entered the public domain without Executive’s breach of any obligation owed to
the Company; (ii) is “generally known” as contained in California Civil Code
Section 3426; or (iii) is rightfully received by Executive from a third party
without confidentiality restrictions.

(e)    During the Consulting Period, Executive agrees to refrain from any
disparaging or negative statements or comments about the Company and its
employees, officers, and directors, including, without limitation, the business,
products, intellectual property, financial standing, or
employment/compensation/benefit practices of the Company, and the Company agrees
to refrain from any disparaging or negative statements or comments about
Executive; provided that the foregoing shall not be construed to prevent either
party from testifying truthfully before any court, tribunal or other legal
proceeding. Executive understands that the Company’s non-disparagement
obligations under this section extend only to the Company’s Board of Directors
and officers that report directly to the CEO and only for so long as each
individual is an employee or director of the Company.

(f)    Executive agrees, upon one or more requests from the Company, to deliver
to it all documents and materials, of whatever nature, relating to the Company,
its products and/or its services, including reports, files, memoranda, records,
software, credit cards, door and file keys, computers, computer access codes,
disks and instructional manuals and other physical or personal property which
Executive received, prepared or helped prepare in connection with Executive’s
employment with the Company. Executive further agrees that he will not keep any
copies or excerpts of any of the above items, other than personal items of
continuing utility to Executive.

 

6



--------------------------------------------------------------------------------

(g)    Notwithstanding any other provision of this Agreement, in the event of a
breach or threatened breach by Executive of any provision of this Section,
Executive and the Company agree that the Company shall be entitled to injunctive
and declaratory relief from a court of competent jurisdiction to restrain
Executive from committing such breach of this Agreement.

7.    Defined Terms.

(a)    For purposes of this Agreement, a “Change in Control” means the
occurrence of any of the following:

(i)    any “Person” or “Group”, as such terms are defined in Section 13(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations promulgated thereunder, becomes the “Beneficial Owner” (within the
meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company, or of any entity resulting from a merger or
consolidation involving the Company, representing more than fifty percent
(50%) of the combined voting power of the then outstanding securities of the
Company or such entity; or

(ii)   the consummation of (x) a merger, consolidation or reorganization to
which the Company is a party, whether or not the Company is the Person surviving
or resulting therefrom, or (y) a sale, assignment, lease, conveyance or other
disposition of all or substantially all of the assets of the Company, in one
transaction or a series of related transactions, to any Person other than the
Company; provided that no transaction shall constitute a “Change in Control”
under this subparagraph (ii) if the Persons who were the shareholders of the
Company immediately before the consummation of such Transaction are the
Beneficial Owners, immediately following the consummation of such Transaction,
hold fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities of the Person surviving or resulting from any
merger, consolidation or reorganization referred to in clause (x) above in this
subparagraph (ii) or the Person to whom the assets of the Company are sold,
assigned, leased, conveyed or disposed of in any transaction or series of
related transactions referred in clause (y) above in this subparagraph (ii), in
substantially the same proportions in which such Beneficial Owners held voting
stock in the Company immediately before such Transaction;

provided that in any case such Change in Control constitutes a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the Company’s assets, each within the meaning of
Section 409A (as defined below).

(b)    “Disability” is defined as any one or more of the following:
(i) Executive being unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to last for a continuous

 

7



--------------------------------------------------------------------------------

period of not less than twelve (12) months; or (ii) Executive has been
determined to be totally disabled by the Social Security Administration.

8.    Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors, heirs (in the case of
Executive) and permitted assigns. This Agreement is personal to Executive and
neither this Agreement nor any rights hereunder may be assigned by Executive. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or pursuant to a sale of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law.

9.    Mediation and Arbitration. Any controversy, dispute, or claim between the
parties to this Agreement, including any claim arising out of, in connection
with, or in relation to the formation, interpretation, performance or breach of
this Agreement shall be referred to mediation, with a mediator, jointly selected
by the parties, and with the cost of such mediation evenly split between the
parties. Should the mediator thereafter declare that the mediation has failed
despite the good faith efforts of the parties, all remaining controversies,
disputes or claims shall be settled exclusively by arbitration, before a single
arbitrator, in the County of San Francisco, in accordance with the Commercial
Rules of Judicial Arbitration and Mediation Services.

10.   Notice. Any notice to either party hereunder shall be in writing, and
shall be deemed to be sufficiently given to or served on such party, for all
purposes, if the same shall be personally delivered to such party, or sent to
such party by registered mail, postage prepaid, at, in the case of the Company,
the address first given above and, in the case of Executive, his principal
residence address as shown in the records of the Company. Notices to the Company
shall be addressed to the General Counsel. Either party hereto may change the
address to which notices are to be sent to such party hereunder by written
notice of such new address given to the other party hereto. Notices shall be
deemed given when received if delivered personally or three days after mailing
if mailed as aforesaid.

11.   Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California applicable to
contacts to be performed therein.

12.   Tax Withholding. The Company shall withhold from any payments made to
Executive under this Agreement (including without limitation any benefits or
payments under Sections 2, 3, 4 and 5 hereof) any amounts determined by the
Company to be required to be withheld by applicable federal, state or local tax
law.

13.   Miscellaneous.

(a)    The Company shall pay Executive’s reasonable attorney’s fees in
connection with the negotiation of this Agreement, in an amount not to exceed
$25,000.

 

8



--------------------------------------------------------------------------------

(b)    Executive acknowledges that he has received, or had the opportunity to
receive, independent legal advice from legal counsel of his choice prior to
executing this Agreement and that he has not relied on any representations or
statements made by the Company that are not specifically set forth in this
Agreement.

(c)    This Agreement represents the entire understanding of the parties hereto
with respect to the matters set forth herein and supersedes any prior
understandings or agreements between the parties with respect thereto. The terms
and provisions of this Agreement may not be modified or amended except in a
writing signed by both parties. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. Notwithstanding the foregoing, and except as
expressly provided in this Agreement, nothing herein modifies the Aircraft Lease
Agreement, the Pre-2005 Executive Deferral Plan, the Indemnification Agreement
between Executive and the Company, or any agreement with any affiliate of
Executive related to the Company’s Memphis-based distribution facilities.

(d)    No waiver by either party of any breach by the other party of any
condition or provision contained in this Agreement to be fulfilled or performed
by such other party shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or any prior or subsequent time. Except to
the extent otherwise specifically provided herein, any waiver must be in writing
and signed by Executive or, on behalf of the Company, by the Company’s Chief
Executive Officer (except that before the Retirement Date, such waiver must be
signed by another authorized officer of the Company determined by the Board), as
the case may be.

(e)    Nothing in this Agreement shall be construed as prohibiting the Company
from, pursuing any other, remedy or remedies not specified herein, including,
without limitation, the recovery of damages.

(f)    Executive shall be entitled to select (and change, to the extent
permitted under any applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits payable under this Agreement following his death by
giving the Company written notice thereof in accordance with applicable Company
policies. In the event of Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.

14.    Section 409A.

(a)    Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits payable under this Agreement will be considered
due or payable until and unless Executive has a “separation from service” within
the meaning of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended and the final regulations and any guidance promulgated thereunder, as
each may be amended from time to time (together, “Section 409A”). The parties
acknowledge that they believe that

 

9



--------------------------------------------------------------------------------

Executive will have such a “separation from service” on the Retirement Date. Any
benefits payable pursuant to this Agreement following a “separation from
service” that may be considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) and are otherwise
due to Executive on or within the six-month period following Executive’s
“separation from service” will accrue during such six-month period and will
instead become payable in a lump sum payment on the date six-months and one day
following the date of Executive’s “separation from service.” All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment
and benefit payable under this Agreement is intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
Notwithstanding anything herein to the contrary, if Executive dies following his
“separation from service” but prior to the six-month anniversary of the date of
his “separation from service,” then any Deferred Compensation Separation
Benefits delayed in accordance with this Section will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death, but
not later than ninety days after the date of Executive’s death, and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit.

(b)    To the extent that any payments or benefits hereunder which provide for
reimbursements of expenses, in-kind benefits or legal fees would be considered
deferred compensation under Section 409A, such payments shall be made on or
before the last day of the calendar year following the calendar year in which
the relevant expense is incurred, and the amount of reimbursable expenses or
in-kind benefits available during a calendar year may not affect the amount of
reimbursable expenses or in-kind benefits available in any other calendar year.

(c)    It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.

 

WILLIAMS-SONOMA, INC. By:   /s/ Adrian D.P. Bellamy       Name: Adrian D.P.
Bellamy       Title: Lead Independent Director EXECUTIVE /s/ W. Howard Lester W.
Howard Lester

 

11



--------------------------------------------------------------------------------

EXHIBIT A

Mutual Release of Claims

This Mutual Release of Claims (this “Release”) is entered into in connection
with the Retirement and Consulting Agreement dated January 25, 2010 (the
“Agreement”) between Howard Lester (“Executive”) and Williams-Sonoma, Inc. (the
“Company”).

1.        Except for claims arising out of the promises contained in the
Agreement, any and all Claims (as defined below), which Executive may have
against WSI (as defined below) and which WSI may have against Executive arising
out of Executive’s employment with WSI or the termination of that employment,
are fully and completely settled, and all liability or potential liability
arising out of any such Claim is hereby released. “Claims,” as used in this
Release, shall include but not be limited to those based upon or arising out of
any alleged violation of Executive’s civil rights, wrongful discharge, breach of
contract, tort, common law, statutory and constitutional claims, or any state,
local or federal statute (including, but not limited to, the California Fair
Employment and Housing Act; the Americans with Disabilities Act; Title VII of
the Civil Rights Act of 1964, as amended; the Fair Labor Standards Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act; the Sarbanes-Oxley Act of
2002; the Family and Medical Leave Act; the California Family Rights Act; the
California Labor Code, except as prohibited by law) and any other law
prohibiting race, sex, sexual orientation, age, national origin, religion,
disability, or discrimination or harassment. “WSI,” as used in this Release,
shall include, in addition to the Company, any predecessor, successor, parent,
subsidiary or affiliate of Williams-Sonoma, Inc. or any officer, director,
employee, shareholder or affiliate of it, including any attorneys, advisors, or
authorized agents thereof.

2.        Each party acknowledges that it is its intention to fully and finally
resolve and release the other party for any and all Claims, known or unknown,
which may exist against the other party and recognizes that it may later
discover facts in addition to or different from those which it now knows or
believes to be true. In furtherance of this intention, each of Executive and the
Company agrees to waive and relinquish any and all rights and benefits afforded
by Section 1542 of the Civil Code of the State of California which provides as
follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Notwithstanding the foregoing, WSI does not release Executive from any unknown
Claims relating to any intentional misconduct constituting fraud,
misappropriation of trade secrets, embezzlement or other intentionally unlawful
conduct.

3.        In addition to the release set forth above, Executive voluntarily and
knowingly waives all rights or claims arising under the Federal Age
Discrimination in Employment Act (the “ADEA”). This waiver is given only in
exchange for consideration set forth in the Agreement

 

12



--------------------------------------------------------------------------------

that is in addition to anything of value to which Executive is entitled. This
waiver does not waive rights or claims that may arise under the ADEA after the
date of execution of this Release. Executive acknowledges that:

(a) this Release is written in a manner calculated to be understood by
Executive,

(b) Executive has been advised in writing to consult with an attorney before
executing this Release,

(c) Executive is being given a period of 21 days within which to consider this
Release, and

(d) to the extent Executive executes this Release before the expiration of the
21-day period, Executive does so knowingly and voluntarily.

Executive will have the right to cancel and revoke this Release during a period
of 7 days following his execution of it. In order to cancel and revoke this
Release, Executive must deliver to WSI, prior to the expiration of the 7-day
period, a written notice of cancellation and revocation. Notwithstanding
anything to the contrary in this Release, any rights to indemnification for
third-party claims to which Executive is entitled in his capacity as an officer
or director of WSI shall be unaffected by this Release.

4.        Executive understands and agrees that to the fullest extent permitted
by law, Executive is precluded from filing or pursuing any legal claim of any
kind against WSI at any time in the future, in any federal, state or municipal
court, administrative agency or other tribunal, arising out of any of the claims
that Executive has waived by virtue of executing this Release. Executive agrees
not to file or pursue any such legal claims.

 

 

  (Executive’s Signature)   Dated:  

 

13



--------------------------------------------------------------------------------

EXHIBIT B

Outstanding Equity Awards (as of January 25, 2010)

 

Type of

Award

   # Outstanding    Grant Date    # Unvested    Grant Price   

Maximum
Expiration

Date

Stock Option    300,000    3/7/00    0    $9.4688    3/7/10 Stock Option   
100,000    4/25/00    0    $15.00    4/25/10 Stock Option    100,000    3/27/01
   0    $13.66    3/27/11 Stock Option    12,500    6/30/04    0    $32.39   
6/30/14 Stock Option    12,500    5/27/05    2,500    $38.84    5/27/15 SAR   
400,000    1/12/07    0    $34.64    1/12/16 SAR    425,000    11/7/08   
318,750    $8.56    11/7/18 RSU    35,195    10/28/08    35,195    $0    n/a

RSU (the

“LTP Grant”)

   249,501    1/25/10    249,501    $0    n/a

 

14